Citation Nr: 0808792	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  The propriety of the reduction of Department of Veterans 
Affairs (VA) pension benefits effective for 2004 and 2005.

2.  Entitlement to waiver of overpayment of VA pension 
benefits in the calculated amount of $24,512, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.  His awards and decorations include the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 decision by the VA Pension 
Maintenance Center of the Regional Office (RO) in St. Paul, 
Minnesota.  In that decision, VA retroactively reduced the 
veteran's annual pension amount by $793 for 2004.  During the 
course of the appeal, VA retroactively reduced the veteran's 
annual pension amount by $6,200 for 2005, an action with 
which the veteran also disagrees and has continued to present 
argument.  For this reason, the Board will consider the 
propriety of the reduction of pension benefits for both 
years.  

The veteran testified before the undersigned at a hearing 
held at the Los Angeles, California RO in September 2007.  
Prior to his hearing, the veteran was represented by the 
American Red Cross.  At his hearing, he appointed the 
Disabled American Veterans as his representative.

Although the Board in a June 2007 remand recognized as on 
appeal the issue of whether the denial of dependent benefits 
was proper, review of the record reflects that the veteran 
did not perfect an appeal of that issue, and has not pursued 
it since the issuance of the July 2005 statement of the case.  
Nor did the November 2005 supplemental statement of the case 
recognize that issue.  Accordingly, the Board will limit its 
consideration only to those issues listed on the title page 
of this action.

As a result of the reduction in pension benefits for 2004 and 
2005, in July 2006 the veteran was assessed an overpayment of 
VA benefits in the calculated amount of $5,599.  At his 
September 2007 hearing, he made clear that he wanted VA to 
waive that overpayment.  Given that the Board is only now 
addressing the propriety of the reduction in pension 
benefits, a matter which clearly impacts on the predicate 
issue of whether the debt was validly created, the Board 
finds that the waiver request is timely, and hereby refers 
the issue of entitlement to waiver of overpayment of VA 
pension benefits in the calculated amount of $5,599, to the 
RO for appropriate action.

The Board has advanced the veteran's case on the Board's 
docket by reason of financial hardship.  See 38 U.S.C.A. 
§ 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(c) (2007). 

The issues of entitlement to waiver of overpayment of VA 
pension benefits in the calculated amount of $24,512, plus 
accrued interest is addressed in the REMAND portion of the 
decision below and is REMANDED to the Los Angeles, California 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Board is cognizant of the fact that the waiver issue 
is from a different agency of original jurisdiction than the 
pension reduction issue.  Ordinarily, this would warrant two 
separate decisions.  In this case, however, this pension 
reduction decision is the most expedient vehicle for 
remanding the waiver issue.  


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits in 
August 1999.

2.  The pension benefits were reduced in February 2003, 
effective February 1999, based on information showing that he 
earned income in 1999 and 2002, and that he was incarcerated 
for a period of time in 2001.

3.  In April 2003, the veteran's pension benefits were 
restored; based on Financial Status Reports showing an 
absence of income for 2003; he received the maximum allowable 
pension rate for 2004.  

4.  In March 2005, the veteran reported that he earned $793 
in 2004; in April 2005 VA reduced his pension benefits by 
$793, effective January 1, 2004.  

5.  In June 2006, the veteran reported that he earned $6,200 
in 2005; later in June 2006 VA reduced his pension benefits 
by $6,200, effective January 1, 2005.


CONCLUSION OF LAW

The veteran's improved pension benefits were properly reduced 
for 2004 and 2005 to reflect the receipt of increased income 
in those years.  38 U.S.C.A. §§ 1503, 1521, 5107, 5302 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.23, 3.105, 3.262, 3.271, 
3.272 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  VA 
also has certain assistance requirements pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

In cases such as the one at issue, however, the above notice 
and assistance requirements do not apply.  In this regard the 
Board points out that the March 2005 action appealed from was 
not issued in response to an "application" for the purposes 
of 38 U.S.C.A. § 5103(a).  Nor was the June 2006 notice of a 
reduction in pension benefits for 2005.  Moreover (and 
precisely because such issues rarely arise from an 
"application"), matters involving the reduction of pension 
payments are subject to separate notice and development 
procedures, set forth in 38 C.F.R. § 3.105.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  The Board observes that 
the RO, to the extent required, properly followed the 
procedures of 38 C.F.R. 
§ 3.105(h) prior to reducing the veteran's pension benefits.  
In addition, the March 2005 and June 2006 letters explained 
the basis for the reduction.

The Board also points out that the relevant facts are not in 
dispute in this case.  The veteran himself provided VA with 
the information concerning his income which resulted in the 
reduction of pension payments.  He has also demonstrated 
actual knowledge concerning the operative law and regulations 
through his statements and testimony, wherein he acknowledged 
the effect of income on his pension award, and presented 
specific argument for nevertheless excluding his wages as 
countable income.  He has neither identified any outstanding 
source of information or evidence, nor requested VA to obtain 
any such information or evidence.

In light of the above, the Board finds that the veteran has 
received the due process to which he is entitled in 
connection with his appeal, and that he will not be 
prejudiced by the Board proceeding to adjudicate the appeal.

Factual background

The essential facts in this case are not in dispute.  
Entitlement to VA pension benefits was granted in August 
1999.  Although the pension benefits were calculated based on 
the veteran's report of no countable income, in 2002 the RO 
learned that he had earned income in 1999 and 2002.  As a 
result, in February 2003 the RO adjusted his pension to 
terminate all payments from February 1, 1999, to January 31, 
2000, and to reduce his payments effective February 1, 2000.

In March 2003, the RO informed the veteran that it was 
terminating his pension effective August 19, 2001, in light 
of evidence showing that he was incarcerated beginning in 
June 2001.  In April 2003, the RO re-instituted his pension 
payments after learning that the veteran was released was 
incarceration in October 2001.  Based on April 2003 and May 
2003 Financial Status Reports on which he reported that he 
had no income, he was awarded pension benefits at the maximum 
allowable rate for 2004.

In March 2005, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR), on which he reported 
earning a total of $793 from "work" in 2004.  As a result, 
in April 2005 the RO informed the veteran that his pension 
was being reduced, effective January 1, 2004, to reflect the 
reported income.  The record shows that his pension was 
reduced by $793 for that year.

In June 2006, the veteran submitted two EVRs.  On the first, 
he reported receiving no income for 2005.  On the second, he 
reported that for 2005, he received $6,200, and his wife 
received $6,200 in income.  Immediately after submitting the 
second EVR, the veteran called to clarify that his wife did 
not earn income for 2005; the total family income for that 
year was $6,200.

Later in June 2006, the RO informed the veteran that his 
pension benefits would be adjusted.  He was advised that he 
was entitled to $592 per month from January 1, 2005, to 
November 30, 2005; to $637 per month from December 1, 2005 to 
January 31, 2006; and to $1,154 per month from February 1, 
2006.  Those amounts reflect a reduction in his pension 
payments of $6,200 for 2005.

In his statements and testimony, the veteran argues that his 
pension payments since January 2004 should not have been 
reduced, given that the income he earned was for the purpose 
of basic sustenance.  He contends that the income was used to 
purchase food, and to travel to work.

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.

Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.23(a), (b), (d)(4).  
Certain expenses may be deducted from countable annual income 
during the 12-month annualization period in which they were 
paid.  38 C.F.R. § 3.272 (2007).

Payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded.  See 38 C.F.R. §§ 
3.271, 3.272.

The Board initially notes that while the veteran was not 
provided with advance notice that his pension payments would 
be reduced, either for 2004 or for 2005, he was not entitled 
to such notice in this case.  In this regard, 38 C.F.R. 
§ 3.105(f) is not applicable, because the reduction in 
pension benefits was not based on a change in disability or 
employment status.  Rather, 38 C.F.R. § 3.105(h) is 
applicable, but provides that except as otherwise specified 
at 38 C.F.R. § 3.103(b)(3), where a reduction or 
discontinuance of benefits is warranted by reason of 
information received concerning income, a proposal for the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that the benefits should be continued at 
their present level.

Under 38 C.F.R. § 3.103(b)(3)(i), in lieu of advance notice 
and opportunity for a hearing, VA will send a written notice 
to the beneficiary at the same time it takes an adverse 
action when an adverse action is based solely on factual and 
unambiguous information or statements as to income that the 
beneficiary provided to VA in writing or orally, with 
knowledge or notice that such information would be used to 
calculate benefit amounts.

Here, the April 2005 and June 2006 actions reducing the 
pension payments were taken in direct response to statements 
provided by the veteran himself as to his income, and which 
he knew would be used in the calculation of the amount of his 
benefits.  Indeed, the income amounts were provided on the 
very forms that VA sends to recipients for their use in 
providing VA with income information for use in calculating 
their pension rate.  Consequently, the RO was not required to 
provide the veteran with advance notice of the April 2005 and 
June 2006 actions.

Turning to the merits of the case, the veteran argues that 
the money he earned in 2004 and 2005 should not be counted as 
income, because he used it for purchasing food, and for 
driving to work.

Under the provisions of 38 C.F.R. § 3.271, however, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  The veteran 
does not allege that the payments he received in 2004 or 2005 
were of the type excludable from income by regulation.  Nor 
is there otherwise any indication that they are excludable 
from income.  To the contrary, from his statements the 
payments appear to reflect the normal type of wages earned 
from working various jobs.

In this case, the veteran reported in March 2005 that he had 
earned $793 in 2004, and in June 2006 reported that he had 
earned $6,200 in 2005.  Based on this information, the RO 
reduced his pension benefits for 2004 by $793, and for 2005 
by $6,200.  Those actions were proper based on the 
information furnished to the RO, and required by applicable 
regulations.  The veteran has not alleged that he had medical 
expenses during either year against which to offset the 
income earned.  Nor has he otherwise identified any other 
reason for offsetting the wages he earned in 2004 or 2005.  
In light of the foregoing, the Board finds that the actions 
taken by the RO to reduce the veteran's pension benefits in 
2004 and 2005 were proper. 


ORDER

The retroactive reduction of the veteran's VA improved 
pension benefits for 2004 and 2005 was proper. 




REMAND

Entitlement to VA pension benefits was granted in August 
1999, effective September 18, 1995.  The pension benefits 
were calculated based on the veteran's report of no countable 
income.  

In November 2002, VA informed the veteran that VA had learned 
that he had earned $12,508 in 1999.  In February 2003, VA 
advised him that based on the income earned for 1999, and 
given his January 2003 EVR showing that he earned $6,000 in 
2002, VA was adjusting his pension.  Specifically, his 
pension was terminated for the period from February 1, 1999, 
to January 31, 2000, and reduced effective February 1, 2000.

Later in February 2003, VA informed the veteran that the 
above adjustment to his pension resulted in the creation of 
an overpayment in the amount of $24,456.  Shortly thereafter, 
the veteran disputed the creation of the debt, and requested 
waiver of the overpayment.

In March 2003, VA informed the veteran that it was 
terminating his pension effective August 19, 2001, in light 
of his incarceration beginning in June 2001.  Later that 
month he was advised that the termination of his pension 
resulted in an additional overpayment of $6,649.80.  The 
veteran disputed the debt, and in April 2003, VA apparently 
reduced the amount of the overpayment to $56, based on 
information showing that the veteran was released from 
incarceration in October 2001.  The veteran requested a 
waiver of the remaining overpayment.

In March 2004, the Committee on Waivers and Compromises at 
the Los Angeles RO denied the request for a waiver of the 
overpayment in the calculated amount of $24,512 (representing 
the $24,456 plus the $56).  In March 2005, within one year of 
the March 2004 decision, the veteran submitted a document the 
Board construes as a notice of disagreement with the March 
2004 decision.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction failed to issue a 
statement of the case, the Board should remand the matter for 
issuance of a statement of the case. 

In this case, the veteran timely disputed the creation of 
both debts (the $24,456 and the $56), and timely disagreed 
with the March 2004 denial of a waiver of the combined debt 
of $24,512.  Although he was issued a statement of the case 
in July 2005, that document was limited to the propriety of 
the reduction in pension effective January 1, 2004.  
Consequently, the Board must remand, to the Los Angeles RO, 
the issue of entitlement to waiver of overpayment of VA 
pension benefits in the calculated amounts of $24,512, plus 
accrued interest for further procedural action.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should take all indicated action 
to issue a statement of the case to the 
veteran and his representative addressing 
the issue of entitlement to waiver of 
overpayment of VA pension benefits in the 
calculated amount of $24,512, plus 
accrued interest.  The veteran should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the March 2004 decision.  If a timely 
substantive appeal is thereafter 
submitted with respect to this issue, the 
RO should undertake any other indicated 
development.  If, and only if, a timely 
appeal has been perfected, this issue 
should be certified on appeal to the 
Board for the purpose of appellate 
review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


